DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawley (U.S. 2013/0062151).
Regarding claims 1 and 10, Pawley discloses (figs 1-2) a multi-mode clutch module and a a pawl clutch, comprising: a first member (first race) 14 having a plurality of notches 28 each having a corner (between 45 and 62); a second member (second race) 10, the first member and the second member being configured 5to rotate relative to each other at a speed differential when the pawl clutch is disengaged (disengaged state), the speed differential corresponding to a difference between a rotational speed of the first member and a rotational speed of the second member (relative rotational speed, i.e. speed of A relative to B); a plurality of pawls 34 moveably retained to the second member and having a toe portion 36/42/44 configured to engage 

Regarding claims 2 and 11, Pawley as best understood discloses (figs 1-2) the corner of the notch is sharp (corner between 45 and 62 appears to be relatively “sharp” by dotted line in fig. 2).

Regarding claims 3 and 12, Pawley as best understood discloses (figs 1-2) the corner of the notch is rounded (corner between 45 and 62 has some degree of curvature as there are no angles with exactly 0 radius of curvature, accordingly this corner is at least somewhat rounded).

Regarding claims 4 and 13, Pawley discloses (figs 1-2) the corner of the notch is convex (as shown).

Regarding claims 5 and 14, Pawley discloses (figs 1-2) the corner of the notch has a chamfered edge 62.

Regarding claims 7 and 16, Pawley discloses (figs. 1-2) the toe portion of the pawl further includes a rounded edge (rounded edge between 42 and 36) that joins with the chamfered 

Regarding claims 8 and 17, Pawley discloses (figs. 1-2) 1, wherein the toe portion of the pawl further includes a second chamfered edge 36 that joins with the chamfered edge at a pointed tip (corner between 36 and 42), and wherein the pointed tip is configured to deflect past the corner of the notch to allow the second chamfered edge to contact a first side 45 of the notch when the speed differential is below the threshold.  

Regarding claim 18, Pawley discloses (figs. 1-2) each of the notches includes a first side (right side) having the corner, a second side (left side), and an upper edge 26 extending between the first side and the second side, and wherein the tip is restricted to a position above (down in fig. 1) the upper edge when the speed differential is above the threshold (tip 36 rides on the ramp 60/62 in the overspeed condition, which positions the tip above the upper edge, i.e. not in the notch).

Regarding claim 19, Pawley discloses (figs. 1-2) a method for controlling an engagement of a pawl clutch, the pawl clutch including a first member 14 having at least one notch 28, a second member 10, and a pawl 34 moveably retained to the second member, the first member and the second member being configured to rotate relative to each other at a speed differential when the pawl clutch is disengaged (relative rotation exists in the disengaged state), the method comprising:
10actuating the pawl clutch from disengaged to engaged by positioning the pawl for engagement with the notch of the first member (moving the pawl to the engaged state); 
rejecting the pawl from engagement with the notch by allowing a chamfered edge 42/44 at a toe portion 36/42/44 of the pawl to strike a corner (at and around 45/62, corner thereof) of 
15permitting the pawl to engage the notch when the speed differential between the first member and the second member falls below the threshold, the engagement of the pawl with the notch engaging the pawl clutch and coupling rotation of the first member and the second member (normal engaged state).  

Regarding claim 20, Pawley discloses (figs. 1-2) permitting the pawl to engage the notch comprises 20permitting the tip to deflect past the corner of the notch (when ramp 42 contacts ramp 62, the tip of the pawl deflects past the corner between 45 and 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pawley (U.S. 2013/0062151) in view of Pawley et al. (U.S. 2006/0278487), or alternatively, unpatentable over Pawley (U.S. 2006/0278487) in view of Pawley et al. (U.S. 2013/0062151),  (hereinafter Pawley ‘151 and ‘487, respectively).
Regarding claim 9, Pawley ‘151 does not appear to disclose a radial pawl clutch, but rather an axial pawl clutch.  Both radial and axial pawl clutches are well known.  For example, Pawley ‘487 discloses a radial pawl clutch with first member 14 including notches 28, second member 10 including pawls 36, and an actuator 20.  In order to arrive at the claimed invention, the pawl clutch of Pawley ‘151 would be constructed as a radial pawl clutch instead.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the pawl clutch as a radial pawl clutch as an obvious matter of design choice.  By utilizing a radially engaging pawl clutch, the packaging of the clutch has been modified which may be more suitable for different circumstances, while not changing the general operation of the device.  In addition, centrifugal force can be utilized to aid in forcing the pawls into engagement, allowing for either a smaller pawl spring to be utilized or a faster engagement.

Alternatively, Pawley ‘487 discloses the radial pawl clutch including the limitations of claim 1, but does not appear to teach a chamfered edge of the pawl.  Pawley ‘151 teaches a chamfered edge of the pawl at 42/44.  In order to arrive at the claimed invention, the edges of the pawl of Pawley ‘487 would be modified to be chamfered.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the geometry of the pawls to be chamfered to improve the operability of the clutch by preventing the clutch from engaging above a predetermined relative RPM between the two plates (pgh. 0023: “The convex surface portions of the first member and the strut or ratchet are operative to periodically urge the strut or ratchet towards the second position upon rotation of the first member in a first direction relative to the second member above a predetermined RPM”)


Allowable Subject Matter
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Response to Arguments
Applicant’s arguments filed 6/14/2021 with regards to the 112 rejections of claims 2-3 and 11-12 have been considered and are persuasive.
Applicant's arguments with regards to the 102 rejection have been fully considered but they are not persuasive.  Applicant argues that Pawley does not disclose a speed differential between the first member and the second member, but rather only a speed of one of the two members.  As previously stated in the Non-Final Rejection, Pawley discloses at pgh. 0023: “The convex surface portions of the first member and the strut or ratchet are operative to periodically urge the strut or ratchet towards the second position upon rotation of the first member in a first direction relative to the second member above a predetermined RPM” (emphasis added).  When describing the rotation of A “relative to” the rotation of B, this is describing a “speed differential” or a “relative rotation” as required by the claim.  As one of ordinary skill in the art would appreciate, if the speed differential between the two plates is relatively low, the spring disposed in pocket 50 will be able to push the pawl 34 into the pocket 28 before the pawl hits the ramped surface 60, thereby engaging the clutch. On the other hand, if the speed differential between the two plates is relatively high, the spring will not be able to push the pawl into the recess in time, and instead the pawl will hit the ramped surface 60, forcing the pawl back into the disengaged position.  This functionality meets the limitation of “reject engagement of the pawl with the notch when the speed differential is above a threshold”. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DAVID R MORRIS/Primary Examiner, Art Unit 3659